NO. 07-04-0544-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



NOVEMBER 30, 2004



______________________________



IN RE MICHAEL LOU GARRETT



_________________________________





Before QUINN and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Relator Michael Lou Garrett seeks a writ of mandamus ordering respondent, the Honorable John B. Board, Judge of the 181
st
 District Court of Potter County, to rule on a motion
 pending in cause number 91,954-B. We dismiss the petition.

Relator filed his petition for a writ of mandamus with this Court on November 18, 2004. In the petition he complains that Judge Board has failed to rule on relator’s motion for a temporary restraining order and a preliminary injunction.  The clerk of the 181
st
 District Court has provided this Court with a copy of an order signed by Judge Board on November 19, 2004, denying the motion.  Because the trial court has ruled on the motion, as requested by relator, relator’s request for a writ of mandamus is moot. Accordingly, the petition for writ of mandamus is dismissed. 

Per Curiam